Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: PH (see figures 1 and 10); and 203 (see figure 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter.
Claims 1-15
            The primary reasons for allowance are an image inspection apparatus comprising: a reader which reads a sheet in which an image is printed, which reads the sheet together with a background, and which obtains a read image; a background member which is provided in a position which is to be a background of the sheet when the sheet is read by the reader; and a hardware processor, wherein, the hardware processor extracts sheet outline information of the sheet from the read image and measures a misalignment of a position of the image with relation to the sheet based on the extracted sheet outline information, the hardware processor performs control based on a measured result of the misalignment of the position of the image, and the hardware processor adjusts a degree of control performed based on the measured result of the misalignment of the position of the image according to a density difference between the sheet and the background member.  The above limitations are contained in claims 1-15, but are not taught or suggested by the prior art of record.

Claim 16
            The primary reasons for allowance are a control method used in an image inspection apparatus including a reader which reads a sheet in which an image is printed, which reads the sheet together with a background, and which obtains a read image; a background member which is provided in a position which is to be a background of the sheet when the sheet is read by the reader; and a hardware processor which extracts sheet outline information of the sheet from the read image, which measures a misalignment of a position of the image with relation to the sheet based on the extracted sheet outline information, and which performs control based on a measured result of the misalignment of the position of the image, the method comprising: adjusting a degree of control performed based on the measured result of the misalignment of the position of the image according to a density difference between the sheet and the background member.  The above limitations are contained in claim 16, but are not taught or suggested by the prior art of record.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Mizuno (US 2013/0155428) disclose a sensor that detects an image on a sheet.
            Ishii et al. (US 2021/0080888) disclose circuitry that changes an image reading device background.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        June 17, 2022